Citation Nr: 0821333	
Decision Date: 06/30/08    Archive Date: 07/02/08

DOCKET NO.  05-17 209	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for irritable bowel 
syndrome (IBS).

2.  Entitlement to service connection for gastroesphegal 
reflux disorder (GERD).  

3.  Entitlement to service connection for a somatoform 
disorder, claimed as stress. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant, Appellant's Wife



ATTORNEY FOR THE BOARD

Nicole Klassen, Associate Counsel 


INTRODUCTION

The veteran served on active duty from June 1956 to January 
1958. 

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, which denied the above claims.  In May 2008, the 
veteran testified at a hearing before the undersigned Acting 
Veterans Law Judge.


FINDINGS OF FACT

1.  Service connection is in effect for left knee 
osteochrondritis dessicans and right knee osteoarthritis 
associated with left knee osteochrondritis dessicans.

2.  IBS is related to the veteran's military service.

3.  GERD is related to the veteran's military service. 

4.  The veteran's somatoform disorder was caused by, or is 
related to, his military service.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for IBS have been 
met.  38 U.S.C.A. §§ 1131, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.310 (2007).  

2.  The criteria for service connection for GERD have been 
met.  38 U.S.C.A. §§ 1131, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.310 (2007).  

3.  The criteria for service connection for a somatoform 
(generalized anxiety) disorder have been met.  38 U.S.C.A. 
§§ 1131, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 
3.310 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  As the 
veteran's claim is granted, any failure in notifying or 
assisting him is harmless error.  

The veteran contends that service connection for his IBS, 
GERD, and somatoform disorder is warranted.  Essentially, he 
asserts that the stress caused by the fact that he was 
hospitalized for osteochondritis dissecans of the left 
femoral condoyle in service at the age of 19, and told that 
he may never walk again, caused him to become so distressed 
that he developed IBS and GERD, as well as a somatoform 
disorder, which further aggravated his IBS and GERD.

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1131; 38 C.F.R. § 3.303.  The law also provides that 
service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

To establish direct service connection, there must be (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  See Hickson 
v. West, 12 Vet. App. 247, 253 (1999).  

Service connection may also be granted for disability 
proximately due to or the result of a service-connected 
disability and where aggravation of a nonservice-connected 
disorder is proximately due to or the result of a service-
connected disability.  38 C.F.R.  § 3.310; Allen v. Brown, 7 
Vet. App. 439 (1995) (en banc).  Further, effective October 
10, 2006, 38 C.F.R. § 3.310 was amended to codify the Court's 
holding in Allen, which relates to secondary service 
connection on the basis of the aggravation of a nonservice-
connected disorder by service-connected disability.  See 
38 C.F.R. § 3.310(b).  The amendment essentially requires 
that a baseline level of severity of the nonservice-connected 
disease or injury must be established by medical evidence 
created before the onset of aggravation.

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

As to medical evidence of current disability, the evidence 
shows that the veteran was diagnosed with IBS and GERD at his 
April 2005 and July 2005 VA examinations; he was diagnosed 
with an undifferentiated somatoform disorder at his April 
2005 psychiatric examination.  Additionally, in a March 2004 
letter, Timothy L. Huggins, P.A. reported that the veteran 
experienced a great deal of stress that was manifested by his 
irritable bowel syndrome, stating that the veteran was 
symptomatic on a daily basis.  In a July 2004 letter, the 
wife of Loyd G. Ripley, M.D. (now deceased) stated that her 
husband had treated the veteran in the 1960s and had 
diagnosed him with GERD.  The veteran was also diagnosed with 
a stomach ulcer by E.M. Russell, M.D. in February 1964. 

As to evidence of the in-service incurrence or aggravation of 
an injury or disease, the veteran's service medical records 
confirm that, although he did not complain of IBS, GERD, or 
stress symptoms in service, he was hospitalized for his left 
knee osteochondritis dissecans from September 1957 until his 
medical discharge in January 1958.  The veteran has reported 
that he began experiencing feelings of stress and having 
stomach/digestive tract problems while he was hospitalized in 
service.  The Board finds the veteran a credible witness and 
observes that his records are internally consistent, and it 
is facially plausible that being hospitalized and told that 
he would no longer be able to walk at the age of 19 would 
cause him stress, and thereby cause or aggravate his IBS and 
GERD.  The veteran is also competent to report the symptoms 
of stress, IBS, and GERD.  Competent testimony is limited to 
that which the witness has actually observed, and is within 
the realm of his personal knowledge; such knowledge comes to 
a witness through use of his senses, that which is heard, 
felt, seen, smelled or tasted.  Layno v. Brown, 6 Vet. App. 
465 (1994).  It is within the veteran's realm of personal 
knowledge whether he felt stress and experienced the symptoms 
of IBS and GERD, including frequent diarrhea and acid reflux.  

Finally, as to medical evidence of a nexus between the 
current disabilities and an in-service disease or injury, the 
April 2005 and July 2005 VA examiners reported that it was 
more likely than not that the veteran's IBS and GERD, 
although naturally occurring, were aggravated by the stress 
of his service connected knee problems and the stress related 
to his activity limitations in service.  Further, Dr. Russell 
reported in a February 1964 letter that the veteran's stomach 
ulcer was related to his military service, and in her July 
2004 letter, Dr. Ripley's wife stated that her husband had 
attributed the veteran's GERD to the trauma of being 
hospitalized for his knee disability.  

Regarding his somatoform disorder, the April 2005 VA 
psychiatric examiner reported that it was plausible that the 
veteran's longstanding gastrointestinal problem had a 
relationship to his emotional functioning.  The examiner also 
provided the opinion that it was as likely as not that the 
veteran's emotional connection to his gastrointestinal 
problems were associated, at least in part, with his military 
service, especially given the association in time between the 
veteran's symptoms and his military service.  Finally, the 
examiner reported that the veteran's personality profile was 
highly suggestive of an individual who could convert anxiety 
or emotional conflict into psycho-physiological symptoms, 
including gastric symptoms.  

Thus, the evidence shows that the veteran began experiencing 
the symptoms of IBS and GERD while in service and that he has 
been diagnosed as having IBS and GERD.  Further, the VA 
examiners and the veteran's private doctors have attributed 
his IBS and GERD to service, thereby providing the necessary 
nexus between the claimed in-service disease and the present 
disabilities.  The evidence is also undisputed that the 
veteran incurred a stress disorder while in service and that 
he has been diagnosed as having a somatoform disorder. 
Additionally, a VA examiner has attributed his somatoform 
disorder to his time in service and his service-connected 
knee disability, thereby providing the necessary nexus 
between a service-connected disability and the present 
disability.

Accordingly, applying the benefit of the doubt doctrine, the 
doubt is resolved in favor of the veteran.  See 38 C.F.R. 
§ 3.102 (2007).  Therefore, the veteran's claim for service 
connection for irritable bowel syndrome, gastroesophegal 
reflux disorder, and a somatoform disorder is granted.  


ORDER

Service connection for irritable bowel syndrome is granted.  

Service connection for gastroesphegal reflux is granted.  

Service connection for a somatoform disorder is granted.  



____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


